Citation Nr: 0922424	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.

Previously on appeal was the issue of entitlement to service 
connection for cause of death; however, the appellant 
withdrew the issue during a June 5, 2008 personal hearing at 
the RO.  As such, the matter is not in appellate status and 
the Board will not address the issue. 


FINDINGS OF FACT

1.  The Veteran died in March 2005.

2.  The cause of the Veteran's death was noted on the death 
certificate as complications of myelodysplasia, a non-service 
connected disability.

3.  At the time of the Veteran's death, service connection 
was in effect for a right total knee replacement with 
revision and leg length discrepancy, post traumatic stress 
disorder, a lumbosacral sprain with degenerative changes, and 
Dupuytren's contracture with fibromyalgia of the left hand.

4.  The Veteran met the schedular criteria for a total 
disability evaluation based on individual unemployability 
(TDIU) effective December 12, 1996. 

5.  At the time of the Veteran's death, a total rating had 
not been in effect for ten years; nor was a total rating in 
effect for at least five years from the Veteran's date of 
discharge to his death, nor was the Veteran a prisoner of 
war.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Duty to Notify and Assist

The appellant's claim has been considered with respect to 
VA's duties to notify and assist. Under the circumstances 
presented in this case, however, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts. In such cases, the duty to assist is not 
applicable. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).

Because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, 
further assistance is unnecessary. Mason v. Principi, 16 Vet. 
App. 129 (2002).




The Merits of the Claim


The appellant seeks entitlement to Dependency and Indemnity 
Compensation (DIC) in this matter, to include on a 
hypothetical basis.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The appellant contends that a letter was sent by the Veteran 
to the Philadelphia RO, on or about January 30, 1995, and 
that this letter could have been reasonably construed to have 
included a claim for a total disability evaluation based on 
individual unemployability.  

If a letter was mailed by the Veteran on or about January 30, 
1995, the letter presumably would have been received by the 
RO.  There is no letter from the Veteran dated on or about 
January 30, 1995 contained in the claims file. Without 
evidence to the contrary and with the presumption of 
regularity of the official acts of public officers, the Board 
must conclude that any mail sent to the RO would have been 
received and associated with the claims file. See Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1998). The Board finds the 
appellant's assertion that the Veteran sent a letter that may 
have included a claim for a total disability evaluation based 
on individual unemployability is not sufficient to rebut the 
presumption of regularity in the administrative process.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
Veteran died of non-service-connected causes, if the 
Veteran's death was not the result of his own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999. The total rating may be 
either schedular or based upon unemployability. 38 U.S.C.A. § 
1318. See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

There have been a number of court decisions in recent years 
that have resulted in some confusion in the processing of 
claims for DIC under 38 U.S.C.A. § 1318. Clarification has 
been provided by two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit). A 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the Veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits, which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the Veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain Veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000), a revision of 38 C.F.R. § 3.22. The final 
regulation established an interpretive rule reflecting VA's 
conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of 
DIC only in cases where the Veteran had, during his lifetime, 
established a right to receive total service-connected 
disability compensation from VA for the period required by 
that statute, or would have established such a right if not 
for clear and unmistakable error by VA. The regulation, as 
amended, specifically prohibited "hypothetical entitlement" 
as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106. The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways. The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased Veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318. The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000. 
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied. Recently, the Federal Circuit Court 
(Court) issued the decision of Rodriguez v. Peake, WL 60423 
(Fed. Cir. 2008). The Court ruled that 38 U.S.C.A. § 3.22, as 
amended in January 2000, could not be applied retroactively 
to claims pending prior to the amendment.

In this case, there was no claim pending for DIC benefits 
claimed under the provisions of 38 U.S.C.A. § 1318 on January 
21, 2000. Rather, the appellant filed her claim for DIC 
benefits in 2005. Thus, hypothetical entitlement is not for 
application in this case. The appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after the 
Veteran's death.

The Veteran was service connected for a right total knee 
replacement with revision and leg length discrepancy, 
evaluated as 60 percent disabling effective October 7, 1996; 
post traumatic stress disorder, evaluated as 50 percent 
disabling, effective October 7, 1996; a lumbosacral sprain 
with degenerative changes, evaluated as 40 percent disabling 
effective February 16, 1994; and Dupuytren's contracture with 
fibromyalgia of the left hand, evaluated as 10 percent 
disabling, effective October 7, 1996 (See February 1997 
Rating Decision).  

In an August 1996 letter, the RO notified the Veteran he may 
be entitled to compensation the 100 percent rate if he was 
unable to secure and follow a substantially gainful 
occupation due to service-connected disabilities. No response 
was received from the Veteran and in an October 1996 
decision, the RO denied the claim for a total disability 
rating based on individual unemployability.

The Veteran submitted a claim in October 1996 seeking 
individual unemployability, which was unsigned and returned 
to the Veteran for signature. The RO received a signed form 
on November 13, 1996. The Veteran was granted entitlement to 
a total disability rating based on individual unemployability 
effective December 12, 1996, the date of the VA examination 
which indicated the Veteran met the requirements for a total 
disability evaluation.

In light of the foregoing, the appellant is not entitled to 
DIC under 38 U.S.C.A. § 1318 because the Veteran was not 
service-connected for a disability rated as 100 percent 
disabling for at least 10 years prior to his death in March 
2005. As such, at the time of his death he was, by 
definition, not in receipt of, or entitled to receive, 
compensation for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war and because the Veteran was discharged from 
active duty in 1945, the 5-year rule of 38 U.S.C.A. § 1318 
has not been satisfied. In addition, there is no allegation 
of clear and unmistakable error (CUE) in relation to any 
rating decision promulgated during the Veteran's lifetime as 
to his service-connected disability.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 have not 
been met. Although the Board regrets that the outcome to the 
appellant is not favorable, the claim must be denied as a 
matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the appellant's circumstances, 
but is obligated to decide cases based on the evidence before 
it. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding 
that the Board is bound by the law and is without authority 
to grant benefits on an equitable basis). When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
appellant, making the benefit of the doubt rule inapplicable.


ORDER


Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


